Citation Nr: 1236979	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to January 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008 the Veteran testified at a RO hearing, and in August 2012 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file. 

The Veteran had also perfected an appeal as to the issue of service connection for posttraumatic stress disorder (PTSD).  An October 2011 rating decision granted service connection for PTSD.  As that decision represents a full grant of the benefit sought, that matter will not be addressed further herein.

The issue of service connection for a right hand disorder secondary to TBI has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear satisfied, the Board finds that further development is needed to fulfill VA'a duty to assist the Veteran in development of evidence needed to substantiate his claim.  

VA has conceded that the Veteran was subject to mortar attacks as well as improvised explosive devices (IEDs) while serving on active duty in Iraq and Kuwait.  See PTSD Stressor Decision dated Feb. 1. 2011; August 2012 Travel Board Hearing Transcript at 2-3; October 2006 Developmental Counseling Form.  

However, the record before the Board is inadequate to determine whether the Veteran has a current TBI due to these mortar attacks and IED blasts.  On this question, the Veteran testified at the August 2012 Board hearing that he had symptoms, such as migraines, memory problems, facial numbness, twitchiness and blackouts/seizures which appeared sometime around May 2007, which was after his service in Iraq ended.  See August 2012 Hearing Transcript at 11.

His service treatment records (STRs) do not show treatment for or diagnoses of migraines, memory problems, facial numbness, twitchiness and blackouts/seizures.  However, in an October 2006 post-deployment questionnaire he endorsed having headaches, numbness or tingling in the hands or feet, and difficulty remembering that developed during his deployment.
 
In July 2008 the Veteran underwent a VA TBI examination in connection with the instant claim.  After reviewing the claims folder and the Veteran's treatment records (which included a mini mental state exam, a CT and an MRI of the brain, a speech and communication evaluation, and neuropsychological testing) and performing a clinical evaluation, the VA examiner found that, following, "the consensus [among the care providers who had evaluated the Veteran] was that problems with attention and concentration and short term memory were more related to psychiatric distress than posttraumatic stress disorder and dysthymia and neuropsychological testing could not demonstrate a separate cognitive deficit."  The examiner noted that "[a]lthough the patient has a number of complaints with difficulty of function of his left side, he has no clear pathologic objective findings."  The examiner concluded, "based on the pattern of his neurologic examination imaging results and neuropsych testing it is more likely than not that the patient's symptoms reflect post traumatic stress disorder and or other psychiatric additions defined by the mental health specialist and it is less likely than not that he has post mild traumatic brain injury."

The Board finds that the record is not adequate to decide the case.  First, the VA examination is not adequate as it is not clear that the VA examiner was a neurologist or other clinician who had successfully completed the Compensation and Pension Service (C&P) TBI training module, which is required in order for a provider to perform TBI residual disability examinations (as identified in the TBI examination worksheet).  [The provider of the July 2008 examination is listed simply as "4331" on the examination report.]

Second, the VA examiner's conclusions were based, in part, on VA treatment records which are neither in the paper claims file nor in Virtual VA (VA's electronic records system).  In particular, reports of CT and MRI scans of the brain, a January 2008 neuro consult; a February 29, 2008 neuropsych consult by a Dr. Taylor at the Washington, DC VAMC; and a May 5, 2008, speech pathology evaluation at the Washington, DC VAMC, are not currently of record.

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Reeves v. Shinseki, 2011-7085, Fed. Cir. June 14, 2012, that the combat presumption of 38 U.S.C.A. § 1154(b) applies not only to the question of whether an injury was incurred in combat, but also to whether the claimed disability itself was incurred during combat.  The Federal Circuit made clear that a veteran, in either situation, must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty."  Id.

In this regard, the Board finds that the Veteran's own statements are not "satisfactory" evidence of in-service incurrence.  See 38 U.S.C.A. § 1154(b).  Certainly, his assertions that he was injured as a result of mortar attacks and IED explosions are satisfactory evidence of such injury.  In contrast, the question of whether a TBI resulted from the claimed combat injuries is a complex medical one concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during his combat service.  See 38 U.S.C.A. § 1154(b); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that development for outstanding, pertinent treatment records and a new VA TBI protocol examination are necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from the North Chicago and Washington DC VAMCs.  Ensure that these records include:

* a report of a CT scan of the brain; 
* a report of a MRI scan of the brain;
* a January 2008 neuro consult; 
* a February 29, 2008 neuropsych consult by a Dr. Taylor at the Washington, DC VAMC; and
* a May 5, 2008, speech pathology evaluation at the Washington, DC VAMC.

All attempts to procure these records must be documented in the claims file, and all records obtained must either be printed and associated with the Veteran's paper claims file, or entered into the Veteran's Virtual VA file.

2. Then, arrange for the Veteran to be examined by an examiner qualified to perform TBI examinations (according to the current Compensation and Pension Examination TBI Examination Guidelines), to determine the existence, nature and likely etiology of the claimed TBI disability.  The entire record (to include this remand and all relevant medical records) must be reviewed by the examiner.   If the examiner does not have access to Virtual VA, paper copies of all pertinent records therein must be printed for the examiner to review.  - 

The examiner is asked to confirm that all paper and electronic records were available for review.

After reviewing the pertinent evidence, including the Veteran's lay assertions, and undertaking any diagnostic studies indicated, based on the record review and examination results, the examiner should opine whether or not the Veteran has any residual pathology/symptoms from a TBI in service, and if so identify the nature and extent of such TBI residuals (and associated impairment of function) in detail.   

For purposes of this determination, the examiner should accept as factually correct that the Veteran was exposed to mortar attacks and IED explosions during service.  The examiner is also asked to carefully consider the Veteran's own assertions regarding the onset of his symptoms and continuity of the symptoms since service.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay testimony, as indicated.  

3. Thereafter (and after completion of any further development deemed necessary) readjudicate the claim.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

